KUCERA, Judge,
dissenting:
I. OPERATIVE FACTS
On 22 January 1981, the appellant Carter was placed in pretrial confinement. On 29 January 1981, First Lieutenant Peak, Battery A, l/84th FA, preferred charges against Carter consisting of ten specifications of robbery and one specification of aggravated assault in violation of Articles 122 and 128, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 928, respectively, and informed him of such charges. On 30 January 1981, Captain Thomas, the Commander of Carter’s unit, Battery A, l/84th FA, visited Carter in the stockade. The visit was prompted by several of Carter’s requests and it lasted for some two hours. Captain Thomas testified that in the course of their conversation, and in an attempt to convince him to release Carter from the pretrial confinement, Carter stated that he had only been involved in one of the robberies, and that the only person who could connect him to it was a soldier named Marshall. At trial, Captain Thomas’ testimony was admitted into evidence over defense objection.
II. CAPTAIN THOMAS WAS NOT REQUIRED BY ARTICLE 31(b), UCMJ, TO ADVISE CARTER THAT HE HAD A RIGHT TO REMAIN SILENT
The obligation to provide advice on the right to remain silent under Article 31(b), UCMJ, is triggered when the purpose is to interrogate or request any statement from an accused or a person suspected of an offense.1 Captain Thomas went to the stockade at the request of Carter “to see what he had to say as far as why he wanted to be released, why he wanted me to visit.” He did not interrogate Carter nor request any statement from him. While presumably many things were said between them in the course of their two-hours long conversation, when Carter spontaneously uttered the incriminating statement, Captain Thomas told him “that he probably needed to talk to his lawyer ...” and did not pursue it any further. Such being the case at hand, it is my view that preliminary advice on the right to remain silent was not required.
To reach an opposite result, the majority bases its opinion on characterization of the conversation between Captain Thomas and Carter as the “functional equivalent” of interrogation.
III. CAPTAIN THOMAS’ CONVERSATION WITH CARTER DURING THE STOCKADE VISIT, WAS NOT A “FUNCTIONAL EQUIVALENT” OF INTERROGATION
In United States v. Dowell, 10 M.J. 36 (C.M.A.1980) the majority held that for the purposes of affording an opportunity to the defense counsel to be present during an interrogation of accused, as mandated by United States v. McOmber, 1 M.J. 380 (C.M.A.1976) and it’s progeny,2 the accuser’s “encounter with the accused to inform him of an additional charge, was the “functional equivalent” of interrogation.
*890While the issues raised in Dowell and here are identical, their operative facts are not. Captain Thomas went to the stockade in the capacity of Carter’s commander; in Dowell, the commander went to the stockade in the capacity of accuser. Captain Thomas was responding to Carter’s pleas for a visit; in Dowell, the accuser went to the stockade to inform Dowell of an additional charge he had personally preferred against him. Captain Thomas’ visit was in the interest of Carter’s release from pretrial confinement; the accuser’s visit in Dowell was a mandatory initial step toward trial. When Carter ever so briefly attempted to exculpate himself of ten offenses with which he was charged by admitting to the commission of eleventh, Captain Thomas did not pursue it any further and suggested that Carter get in touch with his lawyer; when Dowell began to recite his involvement in the various charges against him, his accuser commented that Dowell did not have to do so but continued to listen for some fifteen minutes while Dowell persisted in his discourse.
On the basis of these differing facts I conclude that the stockade conversation between Captain Thomas and the appellant did not rise to the level of the “functional equivalent” of an interrogation within the meaning of Dowell. Having so concluded, the question of McOmber violation is moot.
IV. THE “FUNCTIONAL EQUIVALENT” OF INTERROGATION SHOULD NOT BE EXTENDED BEYOND DOWELL
It is my view that any expansion of the “functional equivalent” of interrogation to cases factually dissimilar to Dowell would in practice eliminate commander’s visits of their soldiers in pretrial confinement, and in time, inhibit the free flow of information between commanders and their soldiers in matters having nothing to do with the violations of the Uniform Code.3 A commander’s responsibilities require that he be able to speak freely to his soldiers and find out from them the information he must have if he is to take care of their needs, teach and correct them and accomplish his unit’s mission.
Any unnecessary impediment to such a flow of information would be unwise. I would affirm the findings and the sentence.

. Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831. Compulsory self-incrimination prohibited.
(a) ...
(b) No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.
(c) ...
(d) No statement obtained from any person in violation of this article, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by court-martial.


. In McOmber the Court held “that once an investigator is on notice that an attorney has undertaken to represent an individual in a military criminal investigation, further questioning of the accused without affording counsel rea*890sonable opportunity to be present renders any statement obtained involuntary under Article 31(d) of the Uniform Code.” The rule was extended to interviews of accused about offenses related to that for which counsel had been appointed. United States v. Lowry, 2 M.J. 55 (C.M.A.1976).


. As pointed out by Judge Cook in his dissenting opinion in Dowell, to require Article 31(b) warnings “whenever a commander has reason to suspect that a subordinate has engaged in conduct violative of the Uniform Code ... is likely “ ‘to defeat the purpose’ ” of a particular interchange between the commander and his subordinate that is entirely separate from investigation or prosecution of the suspected offense”.